DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 82-91, 97, 98, 104 and 105  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldfarb (US 3,655,169).
The Goldfarb reference discloses a humidification apparatus comprising a humidification chamber body 10 and a mixing element in the form of a turbine 11 with a plurality of turbine blades.
	In regard to claim 82, see col. 2, lines 63-65.
	In regard to claims 84 and 85, see unnumbered pin or rotation point in Figure 1.
	In regard to claim 86-88, the blades of turbine 11 can be considered a microstructure in as much as such relative terminology defines, considering the blades to be smaller (i.e. micro) with respect to much larger turbines.
	In regard to claims 89 and 90, see col. 2, lines 43-44.
	In regard to claim 91, the blades are clearly at least generally planar as shown in Figure 1.
	In regard to claims 97 and 98, the circumferential groove that accommodates filter ring 19 defines an internal guide wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 99-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 3,655,169) in view of Kuo et al. (US 2009/0038614).
The Goldfarb reference discloses a humidification apparatus (supra), but fails to disclose a sheet, as claimed.  The Kuo et al. reference discloses another humidification apparatus having a distributor 2 in the form a sheet (i.e. in as much detail as the term sheet defines) to enhance humidification of the air being transferred therethrough.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Goldfarb device to utilize a distributor (i.e. sheet) in view of the teachings of the Kuo et al. reference to enhance humidification of the air being transferred through the device.  
In regard to claims 101-103, see paragraph [0044] of Kuo et al. which defines the material the distributor is made of which clear has fibers (i.e. microstructures) and properties that are flexible and thermally conductive.


Conclusion
Claims 92-96 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649